Case 8:18-cv-02907-SDM-SPF Document 15 Filed 01/28/19 Page 1 of 1 PageID 50



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



   JULIO GARCIA,

         Plaintiff,

   v.                                               CASE NO. 8:18-cv-2907-T-23SPF

   JP MORGAN CHASE BANK,
   NATIONAL ASSOCIATION,

         Defendant.
                                              /


                                          ORDER

         The plaintiff announces (Doc. 14) a settlement in this action. Under Local

   Rule 3.08(b), this action is DISMISSED subject to the right of any party within sixty

   days (1) to submit a stipulated form of final order or judgment or (2) to move to

   vacate the dismissal for good cause. The clerk is directed to close the case.

         ORDERED in Tampa, Florida, on January 28, 2019.
